856 F.2d 197
RICO Bus.Disp.Guide 7016
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNI-VUE MUD FLAPS, INC., and Frank Mytnik, Plaintiffs-Appellants,v.William SCHULTZ and Alaska Fleet Supply, Jointly andSeverally, Defendants- Appellees.
No. 87-1636.
United States Court of Appeals, Sixth Circuit.
Aug. 23, 1988.

Before BOYCE F. MARTIN, Jr., RALPH B. GUY, Jr., and DAVID A. NELSON, Circuit Judges.
PER CURIAM.


1
Plaintiffs Uni-Vue Mud Flaps, Inc. and Frank Mytnik appeal from the district court's order denying their motion for default judgment and dismissing their complaint alleging that defendants William Schultz and Alaska Fleet Supply violated the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. Sec. 1961 et seq.


2
Uni-Vue manufactures custom-made mud flaps.  In 1984, Alaska Fleet Supply ordered 500 mud flaps advertising its business.  Alaska Fleet Supply accepted the mud flaps but paid only $2000 of the $4490 purchase price.  Uni-Vue's repeated attempts to get Alaska Fleet Supply to pay its debt were unsuccessful.


3
Plaintiffs sued defendants in district court alleging a RICO violation.  Defendants failed to answer or defend.  The district court, on its own motion, denied the plaintiffs' motion for default judgment and dismissed the complaint.  The district court reasoned that no RICO violation was alleged because the complaint alleged only a single transaction and not a "pattern of racketeering activity" as required by 18 U.S.C. Sec. 1962.  The plaintiffs arguments to the contrary are unavailing.


4
The judgment of the district court is affirmed.